DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/04/2022, with respect to claims 1-2 and 4-11 have been fully considered and persuasive. Due to the current amendment to the Specification, the Objection to Specification is withdrawn. Due to the new set of Drawings, the Drawing Objection is withdrawn. Due to the current amendment to the claims, the rejections under 112(b) have been withdrawn. In the current amendment, examiner considered the first pressure pulse and the second pressure pulse as the negative pressure pulse and the positive pressure pulse respectively. Thus, the rejections under 112(b) have been withdrawn. Therefore, the rejections and objections addressed in the previous office action has been withdrawn and claims 1-2 and 4-11 are allowed.

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a system of monitoring a pipe for the transportation of a fluid at a predefined pressure value (P), the system comprising, in combination with the other recited elements, at least one transducer interposed between the pipe and the first and second tanks, the at least one transducer comprises a pressure transducer and a plurality of solenoid valves designed to control movement of the fluid in the pipe to the first tank and the second tank, the at least one transducer is designed to measure the first and second pressure values of the fluid in the first tank and the second tank, and the at least one transducer is designed to control the plurality of solenoid valves to generate the first and second pressure pulses to code the first pressure pulse and the second pressure pulse into recorded acoustic signals (s(t)), and at least one measurement station placed along the pipe and provided with one or more vibroacoustic sensors configured to record acoustic signals (sA(t), sB(t)) generated by the at least one pressure pulses generator device.

Claims 2 and 4-11 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861